Citation Nr: 1226583	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for lumbosacral strain in excess of 10 percent prior to November 29, 2007, and in excess of 20 percent as of November 29, 2007.

2.  Entitlement to an increased initial rating for right foot status post repair hammertoes, to include pes planus, in excess of 0 percent prior to November 29, 2007, and in excess of 10 percent as of November 29, 2007.

3.  Entitlement to an initial rating in excess of 10 percent for left foot bunionectomy with hammer toes, status post surgical repair with scars, left foot, to include pes planus.

4.  Entitlement to an initial rating in excess of 0 percent for hair loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2004.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Veteran's case comes from the VA Regional Office in New Orleans, Louisiana (RO).  The claims on appeal were remanded by the Board in August 2009 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's hair loss disorder is manifested by hair loss beyond the hair line in the bilateral temporal and occipital areas.

2.  For the period prior to November 29, 2007, the medical evidence of record shows that the Veteran's right foot disorder was manifested by mild hallux valgus primus adductus, fusion of the second and third proximal interphalangeal joints, irregularity of the distal aspect of the fifth proximal phalanx, mild hammertoes of the second to fifth digits, surgical scars on the dorsum of the second, third, and fifth digits, and ankle equines and rear foot varus defects.

3.  For the period on and after November 29, 2007, the medical evidence of record shows that the Veteran's right foot disorder was manifested by the symptoms from the previous period, plus pain, swelling, tenderness, weakness, mild atrophy of the bilateral intrinsic dorsal muscles, inward bowing of the foot which was not correctable with manipulation, mild pronation, and absence of the arch on weight bearing.

4.  The medical evidence of record shows that the Veteran's left foot disorder is manifested by pain, swelling tenderness, weakness, mild hammertoes of the second to fifth digits, ankle equines and rear foot varus defects, hallux valgus or rigidus, atrophy of the intrinsic dorsal muscles, incomplete fusion of the first metatarsal and proximal phalanx, fusion of the proximal interphalangeal joint of the second digit, narrowing and splaying of the third proximal interphalangeal joint, inward bowing of the foot which was not correctable with manipulation, mild pronation, and absence of the arch on weight bearing.

5.  The medical evidence of record shows that, prior to November 29, 2007, the Veteran's back disability was manifested by pain, muscle spasm, and limitation of motion to, at most, 70 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 30 degrees of left rotation, and 30 degrees of right rotation.

6.  The medical evidence of record shows that, on and after November 29, 2007, the Veteran's back disability was manifested by pain, muscle spasm, atrophy, guarding, weakness, and limitation of pain-free range of motion to 30 degrees of flexion.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent for hair loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2011).

2.  The criteria for an initial rating in excess of 0 percent, prior to November 29, 2007, for status post repair hammertoes, right foot, to include pes planus, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5282, 5284 (2011).

3.  The criteria for a rating in excess of 10 percent for status post repair hammertoes, right foot, to include pes planus, as of November 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5282, 5284 (2011).

4.  The criteria for an initial rating in excess of 10 percent for bunionectomy with hammer toes, status post surgical repair with scars, left foot, to include pes planus, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5282, 5284 (2011).

5.  The criteria for an initial rating in excess of 10 percent for thoracolumbosacral strain, prior to November 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

6.  The criteria for a rating of 40 percent, but not higher, for thoracolumbosacral strain, as of November 29, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2004, June 2006, August 2009, and December 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's claims are based on the assignment of initial ratings following initial awards of service connection for a left foot disability, a right foot disability, a low back disability, and hair loss.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original ratings on appeal were erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hair Loss

Service connection for hair loss was granted by a March 2005 rating decision and a 0 percent rating was assigned, effective December 21, 2004, under 38 C.F.R. § 4.118, Diagnostic Code 7899-7800.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted skin disorder, under Diagnostic Code 7899, was the service-connected disorder, and disfigurement of the head, face, or neck, under Diagnostic Code 7800, was a residual condition.

In a December 2004 VA general medical examination report, the Veteran complained of hair loss which began in May 2003.  She reported that it increased when she was under stress, and was mainly located on the side and top of her head.  On physical examination, there was loss of hair all around her head on the sides, as well as in the crown area, though some hair was growing in the crown area.  The Veteran used a hair piece.  The diagnosis was hair loss.

In a May 2005 VA dermatology report, the Veteran complained of hair thinning.  She reported that her hair seemed to be shedding, and not growing as fast as it used to.  She also complained of mild scalp itching at the bilateral temples and in her part, but no scaling.  On examination, the Veteran's scalp hair was in tight braids.  She had thinning, short hairs at the bilateral temples and above her ear, with a widened part line.  There was no erythema, scaling, or bogginess to the scalp, as well as no discrete or patchy hair loss.  The assessment was likely combination of traction alopecia and telogen effluvium.

In a November 2005 VA dermatology report, the Veteran reported that there had been no change in her hair loss.  She reported persistent hair loss with intermittent itching diffusely over the scalp.  On examination, the Veteran's scalp was smooth with no areas of scarring, erythema, or pustules.  There were scant acne lesions around the hairline, and some hairless patches along the occipital midline and possibly at the anterior hairline, but no signs of irritation.  The assessment was persistent hair loss, traction alopecia versus alopecia.

In an October 2006 private medical report, the Veteran complained of progressive hair loss especially across her frontal scalp line.  On examination, there was a broad based front line decreased hair density without any active scarring alopetic patches noted.  The hair loss did not involve the remainder of her scalp, and her actual hair shafts appeared to be of good health without spun glass or shaft breakage.  The assessment was that the Veteran had two forms of hair loss; telogen effluvium, which was precipitated by combat stress, which was then supplanted by frontal fibrosing scarring alopecia, which would have occurred independent of the effluvium.

In a November 2007 VA skin diseases examination report, the Veteran complained of hair loss since service in Iraq.  She reported that some of her hair had grown back, but she had continued sparse hair along the frontal hair line, but the hair loss in the center of her scalp had been stunted.  On physical examination, the Veteran had hair loss on her scalp and face only.  It was difficult to completely appreciate the amount of hair loss the Veteran experienced, as her hair was worn in braids.  The diagnosis was fibrosing alopecia areata.

In an August 2010 VA skin diseases examination report, the Veteran complained of hair loss in the temporal and occipital areas.  On physical examination, the Veteran's hair loss involved her scalp and face only.  It was noted to occur on the bilateral temporal areas, beyond the hairline, and to the occipital area, beyond the hairline.  No scarring was noted.  The diagnosis was alopecia areata.  The examiner stated that there was no objective evidence of scarring alopecia, and no loss of all body hair.

The evidence of record shows that the Veteran's hair loss has been consistently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800, which contemplates disfigurement of the head, face, or neck.  A rating in excess of 0 percent has been consistently denied under that Diagnostic Code, on the basis that hair loss is not one of the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).  However, the Board notes that Diagnostic Codes 7830 and 7831 contemplate scarring alopecia and alopecia areata, respectively.  As the Veteran's hair loss disorder has been consistently diagnosed as either scarring alopecia and alopecia areata, the Board finds that Diagnostic Codes 7830 and 7831 best contemplate the Veteran's symptomatology.  38 C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2011).

Under Diagnostic Code 7830, a 0 percent rating is warranted for scarring alopecia which affects less than 20 percent of the scalp.  A 10 percent rating is warranted for scarring alopecia which affects 20 to 40 percent of the scalp.  A 20 percent rating is warranted for scarring alopecia which affects more than 40 percent of the scalp.  38 C.F.R. § 4.118, Diagnostic Code 7830 (2011).

The medical evidence of record shows that the Veteran's hair loss disorder is manifested by hair loss beyond the hair line in the bilateral temporal and occipital areas.  However, the medical evidence of record shows that the Veteran's hair loss has not resulted in any scarring.  Specifically, the November 2005 VA dermatology report and the August 2010 VA skin diseases examination report stated that no scarring was noted on physical examination.  In addition, the October 2006 private medical report stated that, on examination, there were no active scarring alopetic patches.  Accordingly, the Board finds that a rating in excess of 0 percent is not warranted under Diagnostic Code 7830.  38 C.F.R. § 4.118, Diagnostic Code 7830 (2011).

Under Diagnostic Code 7831, a 0 percent rating is warranted for alopecia areata with loss of hair limited to the scalp and face.  A 10 percent rating is warranted for alopecia areata with loss of all body hair.  38 C.F.R. § 4.118, Diagnostic Code 7830 (2011).  There is no medical evidence of record that the Veteran's hair loss disorder has ever involved any area other than her scalp and face, let alone resulted in loss of all of her body hair.  Accordingly, the Board finds that a rating in excess of 0 percent is not warranted under Diagnostic Code 7831.  38 C.F.R. § 4.118, Diagnostic Code 7831 (2011).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hair loss, the evidence shows no distinct periods of time when her symptoms have varied to such an extent that a rating in excess of 0 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for hair loss inadequate.  The Veteran's hair loss was rated under 38 C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hair loss disorder is manifested by hair loss beyond the hair line in the bilateral temporal and occipital areas.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for her hair loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hair loss, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 0 percent rating for the Veteran's hair loss reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2011).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for hair loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Feet

Service connection for left foot status post bunionectomy and hammertoes, repaired, with scars was granted by a March 2005 rating decision and a 0 percent rating was assigned, effective December 21, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5282-5280.  The hyphenated diagnostic code indicates that hammertoe, under Diagnostic Code 5282, was the service-connected disorder, and unilateral hallux valgus, under Diagnostic Code 5280, was a residual condition.

The March 2005 rating decision also granted service connection for status post repair hammertoes, right foot, and a 0 percent rating was assigned, effective December 21, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5282.  The hyphenated diagnostic code indicates that unilateral hallux valgus, under Diagnostic Code 5280, was the service-connected disorder, and hammertoe, under Diagnostic Code 5282, was a residual condition.

Subsequently, an April 2006 rating decision recharacterized the left foot disability as bunionectomy with hammer toes, status post surgical repair with scars, and assigned a 10 percent rating, effective December 21, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5279.  The hyphenated diagnostic code indicates that unilateral hallux valgus, under Diagnostic Code 5280, was the service-connected disorder, and anterior metatarsalgia (Morton's disease), under Diagnostic Code 5279, was a residual condition.

Finally, an April 2008 rating decision assigned a 10 percent rating for status post repair hammertoes, right foot, effective November 29, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276.  The hyphenated diagnostic code indicates that unilateral hallux valgus, under Diagnostic Code 5280, was the service-connected disorder, and acquired flatfoot, under Diagnostic Code 5276, was a residual condition.

In a December 2004 VA pre-discharge general medical examination report, the Veteran reported that she had undergone a left foot bunionectomy in October 2004.  She reported that the pain had resolved, but there was some discomfort and swelling.  The Veteran also reported that she had undergone bilateral hammertoe surgery in April 2002.  She denied any right foot pain, and reported that the foot was feeling fine.  The Veteran reported that she had corrective shoes and had pain with cold weather, with symptoms in the toes.  The Veteran had been on a physical profile which allowed her to run at her own pace and distance since the surgery.

On physical examination, the Veteran had four scars on her left foot and three scars on her right foot.  All of the scars were on her toes, and none were tender, deep, non-linear, unstable, or greater than 6 centimeters in length.  The Veteran had no pain on toe movement or manipulation of the feet, bilaterally.  She had bilateral ankle range of motion without pain to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  Following repetitive motion, there was no pain, fatigue, weakened movement, or impaired endurance.  On x-ray examination, the Veteran's right foot had mild hallux valgus primus adductus, without evidence of a fracture or dislocation.  The second and third proximal interphalangeal joints were fused and there was an irregularity of the distal aspect of the fifth proximal phalanx.  A previous osteotomy had been performed at the proximal interphalangeal joint of the fifth digit.  No heel spurs or generative changes were seen.  The Veteran's left foot had a previous osteotomy of the first and fifth digits.  The first metatarsal and proximal phalanx appeared to be incompletely fused.  There was also fusion of the proximal interphalangeal joint of the second digit.  The third proximal interphalangeal joint was narrowed and splayed.

The left foot impression was status post bunionectomy and hammer toes repaired, with residuals of well-healed scars, no limitation of motion, and post surgical changes on x-ray.  The right foot impression was status post repair of hammer toes digits two, three, and five, with residuals of well-healed scars, no limitation of motion, mild hallux valgus, and post-surgical changes on x-ray with bony changes and areas of fusion noted.  The examiner stated that the Veteran did not have additional loss of motion on repeated use due to pain, fatigue, impaired endurance, or weakened movement.

In an April 2005 VA outpatient medical report, the Veteran complained of foot pain.  She also reported that her feet got cold, she lacked flexibility, and her skin itched.  The diagnosis was chronic foot pain.

In an October 2005 VA podiatry report, the Veteran complained of left foot pain for the previous year, which occurred with weight bearing and ambulation.  She reported that the pain was moderate to severe and was located near the first metatarsophalangeal joint.  The Veteran reported that her lesser digits were doing well, though she reported some numbness and burning over the scar on the left first metatarsal head.  On physical examination, there were surgical scars on the left first metatarsal head, as well as on the dorsum of the bilateral second, third, and fifth digits.  No edema, varicosities, neurological abnormalities, or gait abnormalities were noted.  The Veteran had a good range of motion of the first metatarsophalangeal joint without pain, crepitus, or locking, but there was pain with palpation of the first metatarsal head.  There were mild hammertoes of the second to fifth digits.  Ankle equines and rear foot varus defects were noted, bilaterally.  The Veteran had a normal range of motion, bilaterally, without pain or crepitus.  No ligamentous laxity was noted, bilaterally.  The assessment was metatarsalgia of the left foot, status post left bunionectomy.

A July 2006 VA general medical examination report noted complaints that were largely identical to those reported in the October 2005 VA podiatry report.  On physical examination, there were surgical scars on the left first metatarsal head, and on the dorsum of the bilateral second, third, and fifth digits.  The scars were noted to measure 1.5 centimeters each.  There was no edema or abnormalities of the Achilles tendon, bilaterally.  The Veteran had a good range of motion of the first metatarsophalangeal joint, without pain, crepitus, or locking, but there was pain with palpation of the first metatarsal head.  There were mild hammertoes of the second to fifth digits, bilaterally.  Ankle equines and rear foot varus defects were noted, bilaterally, but there was no ligamentous laxity.  After repeated testing, there was no evidence of painful motion, fatigue, impaired endurance, or weakened movement.  After a review of the December 2004 VA x-rays, the left foot diagnosis was status post bunionectomy with hammertoes, status post surgical repair, with residuals of well-healed scars, and no limitation of motion.  The right foot diagnosis was status post repair of hammertoes, with well-healed scars, and no limitation of motion.

In a November 2007 VA feet examination report, the Veteran complained of bilateral foot pain.  She reported that she could not wear high heels or walk tip toed.  The Veteran reported bilateral foot pain and stiffness in the forefoot, and swelling, fatigability, weakness, and lack of endurance in the ankle and foot, but without heat or redness.  She denied flare-ups of foot joint disease, reported being able to stand for more than one hour, but less than three hours, and reported being unable to walk more than a few yards.

On physical examination, bilaterally there was painful motion in the forefoot, mild foot swelling, forefoot tenderness, and foot and ankle weakness, but no instability.  There was no evidence of abnormal weight bearing, bilaterally.  The Veteran was post-operative for hammertoes with none present on the left, and hammertoes corrected on the right.  There was left foot hallux valgus or rigidus, with 10 degrees of angulation; tenderness at the first metatarsophalangeal joint; tender surgical areas on the second, third, and fifth proximal interphalangeal areas; and second toe deviation of 20 degrees, laterally.  There was no right foot hallux valgus or rigidus.  Bilaterally, there were no skin abnormalities, vascular abnormalities, clawfoot, malunion or nonunion of the tarsal or metatarsal bones, or flatfoot.  There was atrophy of the bilateral intrinsic dorsal muscles, mild on the right.  The Veteran had a right side limp with an antalgic gait and poor tip toe walk.  On x-ray examination, there were no acute fractures, dislocations, or bony destructive lesions, bilaterally.  The diagnoses were bilateral hammer toe, post-operative, symptomatic, and left post-operative bunionectomy for hallux valgus.  The problem associated with the Veteran's diagnoses was feet pain.  The symptoms had no effect on feeding; a mild effect on driving; a moderate effect on chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming; and a severe effect on sports.

In a November 2007 VA joints examination report, the Veteran complained of bilateral ankle pain.  She reported experiencing bilateral ankle giving way, pain, stiffness, and weakness, but no deformity, or instability.  The Veteran also denied episodes of dislocation, subluxation, and locking.  She denied experiencing effusion and inflammation, but reported moderate flare-ups which occurred weekly and lasted for hours.  On physical examination, the Veteran had right ankle range of motion to 20 degrees of dorsiflexion and 40 degrees of plantar flexion, with left ankle range of motion to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no pain on any motion, nor was there additional limitation of motion on repetitive use.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  On x-ray examination, no ankle abnormalities were noted, bilaterally.  The diagnosis was bilateral ankle strain.  The disorder was reported to have no effect on feeding, bathing, dressing, toileting, or grooming; a mild effect on chores, shipping, exercise, recreation, and traveling; and a moderate effect on sports.

A January 2008 private medical report stated that the Veteran did not have any feet symptoms which were limiting activities of daily living.  On examination, the Veteran's gait and stance were normal.

In a September 2009 private medical report, the Veteran complained and numbness and cold in her feet.  On physical examination, the Veteran had downgoing toes.

In a second September 2009 private medical report, the Veteran complained of scar sensitivity in the bilateral toes, and foot pain with activity.  On objective examination, the Veteran had scars on the left first, third, and fifth toes, and right second, third, and fifth toes.  There was no tenderness to palpation, hypersensitivity, or edema.  The assessment was increased sensitivity to touch or pain.

In a third September 2009 private medical report, the Veteran complained of scar sensitivity of the bilateral toes.  On physical examination, there was no pain except with movement.  The assessment was increased sensitivity to touch or pain.

In an October 2009 VA feet examination report, the Veteran complained of bilateral foot pain, fatigability, weakness, and lack of endurance, but denied flare-ups.  She reported being able to stand for more than one hour, but less than three hours, and was unable to walk more than a few yards.  The Veteran reported that she used orthotic inserts for treatment of flatfoot.  On physical examination, there was bilateral foot tenderness and weakness, but no painful motion, swelling, instability, or abnormal weight bearing.  There was bilateral inward bowing of the feet which was not correctable with manipulation.  However, there was no pain or spasm with manipulation, and there was no forefoot or midfoot malalignment.  There was mild pronation, bilaterally, and the Veteran's arch was present without weight bearing, but was not present on weight bearing.  There was heel valgus to 20 degrees, bilaterally, which was not correctible by manipulations.  No muscle atrophy or other foot deformities were noted.  The Veteran's left foot had no pain on metatarsal compression, as well as three 1 centimeter surgical scars on the second, third, and fifth toes which were not painful, a 4 centimeter bunion scar which was nontender and without pain, and the proximal interphalangeal joints were all solid with no angulation.  The Veteran's right foot had three 1 centimeter surgical scars on the second, third, and fifth toes.  The Veteran's right toes were non-tender but fused, and there was no pain on metatarsal compression or at the great toe joint.  The Veteran's gait was mildly antalgic to the left.  The diagnoses were (1) right foot hammer toes of toes two, three, and five, corrected with proximal interphalangeal joint fusion; (2) left foot post-operative status bunionectomy with hammer toes and non-fusion of the proximal interphalangeal joint fusion of toes two, three, and five; and (3) mild pes planus.  The disabilities impacted the Veteran's occupation due to decreased strength and pain.  The disabilities had no effect on feeding; a moderate effect on chores, exercise, recreation, traveling, bathing, dressing, toileting, grooming, and driving; and a severe effect on shopping or sports.

An August 2011 VA medical opinion stated that the bilateral pes planus diagnosed in the October 2009 VA feet examination report was at least as likely as not due to the Veteran's active service foot surgeries, which caused her to alter her gait and resulted in fallen arches.

Right Foot Prior to November 29, 2007

For the period prior to November 29, 2007, the medical evidence of record shows that the Veteran's right foot disorder was manifested by mild hallux valgus primus adductus, fusion of the second and third proximal interphalangeal joints, irregularity of the distal aspect of the fifth proximal phalanx, mild hammertoes of the second to fifth digits, surgical scars on the dorsum of the second, third, and fifth digits, and ankle equines and rear foot varus defects.

The Veteran's right foot disorder is currently rated under Diagnostic Code 5276, for acquired flatfoot.  Under Diagnostic Code 5276, a 0 percent rating is warranted for mild flatfoot, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent rating if it is unilateral and a 30 percent rating if it is bilateral.  38 C.F.R. § 4.104, Diagnostic Code 5276 (2011).

The medical evidence of record shows that the Veteran did not have acquired flatfoot at any point during the period prior to November 29, 2007.  The medical evidence of record includes no findings of flatfoot during the period prior to November 29, 2007, and the November 2007 VA feet examination report actively stated that the Veteran did not have flatfoot.  Accordingly, the Board finds that an initial right foot rating in excess of 0 percent is not warranted under Diagnostic Code 5276

The medical evidence of record shows that, prior to November 29, 2007, the Veteran had right foot hallux valgus.  However, the medical evidence of record also specifically characterized the hallux valgus as being mild in severity.  There is no medical evidence of record that the Veteran's right foot hallux valgus was operated on, with resection of the metatarsal head, prior to November 29, 2007.  In addition, the preponderance of the medical evidence of record shows that the disability was mild in severity, and not severe and equivalent to amputation of the great toe.  Accordingly, the Board finds that an initial right foot rating in excess of 0 percent is not warranted under Diagnostic Code 5280.  38 C.F.R. § 4.104, Diagnostic Code 5280 (2011).

The medical evidence of record also shows that the Veteran had right foot hammer toe prior to November 29, 2007.  However, the medical evidence of record shows that the Veteran's hammer toes impacted the second to fifth digits.  As the disability did not impact all toes, an initial right foot rating in excess of 0 percent is not warranted under Diagnostic Code 5281.  38 C.F.R. § 4.104, Diagnostic Code 5281 (2011).

The Board has also considered rating the Veteran's right foot disorder for the period prior to November 29, 2007, under all other diagnostic codes pertaining to the foot.  However, as the medical evidence does not show that, prior to November 29, 2007, the Veteran's right foot disorder caused weak foot, claw foot, anterior metatarsalgia, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or any disability more nearly approximating those disabilities, the Board finds that a rating in excess of 0 percent is not warranted under those diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5283 (2011).

Finally, under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, a 30 percent rating is warranted for severe foot injuries, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  The words moderate, moderately severe, and severe are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate the evidence of record to determine which characterization is most appropriate for the Veteran's right foot disorder prior to November 29, 2007.  38 C.F.R. § 4.2 (2011).

The medical evidence of record shows that the manifestations of the Veteran's right foot disorder prior to November 29, 2007, are not sufficiently symptomatic to warrant a characterization of moderate, moderately severe, or severe.  While the evidence shows that the Veteran experienced right foot pain prior to November 29, 2007, the objective evidence of record shows that the Veteran retained a normal right foot range of motion without pain prior to November 29, 2007.  In addition, the evidence of record does not demonstrate that the symptoms caused impairment in the Veteran's social or occupational activities during that period that would qualify as a moderate disability of the foot.  As the Veteran's right foot symptoms did not have more than a minimal impact on her functioning prior to November 29, 2007, the Board finds that symptoms are best characterized as being less than moderate in severity.  Accordingly, the Board finds that a rating in excess of 0 percent rating is not warranted under Diagnostic Code 5284.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2011).

The Board finds that the preponderance of the evidence is against assigning a rating greater than 0 percent for the Veteran's right foot disability prior to November 29, 2007.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Foot as of November 29, 2007

For the period on and after November 29, 2007, the medical evidence of record shows that the Veteran's right foot disorder was manifested by the symptoms from the previous period, plus pain, swelling, tenderness, weakness, mild atrophy of the bilateral intrinsic dorsal muscles, inward bowing of the foot which was not correctable with manipulation, mild pronation, and absence of the arch on weight bearing.  The medical evidence of record does not show that the Veteran's right foot disorder has ever been manifested by flatfoot with marked deformity and callosities.  In addition, while the Veteran had pronation, it was specifically found to be mild in severity and the Veteran's arch was present without weight bearing.  The reported medical findings clearly show that the Veteran's right flatfoot does not more nearly approximate severe symptomatology.  While pain was noted in multiple reports, the October 2009 VA feet examination report also stated that there was no pain or spasm with manipulation.  The Veteran is competent to report her symptoms of pain, and she is credible in reporting pain.  However, pain is contemplated in the currently assigned rating.  The objective medical evidence of record is competent to assess the actual severity of functional impairment associated with the Veteran's right flatfoot, and credible as the examinations are adequate.  The Board finds that the competent and credible expert medical evidence outweighs the competent and credible lay evidence.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right foot under Diagnostic Code 5276, for the period on and after November 29, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011)

The Board has also considered rating the Veteran's right foot disability under all other diagnostic codes pertaining to the foot.  The highest available rating is 10 percent under Diagnostic Codes 5277, 5279, 5280, 5281, and 5282.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5281, 5282 (2011).  Accordingly, the Board finds that ratings in excess of 10 percent are not warranted under those diagnostic codes.  In addition, the medical evidence does not show that the Veteran's right foot disability causes claw foot or malunion or nonunion of the tarsal or metatarsal bones, or any disability more nearly approximating those disabilities.  Therefore, the Board finds that ratings in excess of 10 percent are not warranted under the corresponding diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283 (2011).

With respect to Diagnostic Code 5284, for the period on and after November 29, 2007, the medical evidence of record shows that the manifestations of the Veteran's right foot disability are not sufficiently symptomatic to warrant a characterization of moderately severe or severe.  While the evidence shows that the Veteran's right foot disability causes pain, swelling, and weakness, the November 2007 VA feet examination report stated that the symptoms had no effect, a mild effect, or a moderate effect on all activities of daily living except sports.  The January 2008 private medical report stated that the Veteran did not have any feet symptoms which were limiting activities of daily living.  In addition, the October 2009 VA feet examination report stated that the symptoms had no effect, a mild effect, or a moderate effect on all activities of daily living except shopping or sports.  The Board finds that such a level of impairment is not equivalent to symptoms which are moderately severe or severe in nature.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's right foot, as of November 29, 2007, under Diagnostic Code 5284.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2011).

The Board finds that the preponderance of the evidence is against assigning a rating greater than 10 percent for the Veteran's right foot disability as of November 29, 2007.  Therefore, the claim for an increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Foot

The medical evidence of record shows that the Veteran's left foot disability is manifested by pain, swelling, tenderness, weakness, mild hammertoes of the second to fifth digits, ankle equines and rear foot varus defects, hallux valgus or rigidus, atrophy of the intrinsic dorsal muscles, incomplete fusion of the first metatarsal and proximal phalanx, fusion of the proximal interphalangeal joint of the second digit, narrowing and splaying of the third proximal interphalangeal joint, inward bowing of the foot which was not correctable with manipulation, mild pronation, and absence of the arch on weight bearing.

The medical evidence of record does not show that the Veteran's left foot disorder has ever been manifested by flatfoot with marked deformity and callosities.  In addition, while the Veteran had pronation, it was specifically found to be mild in severity, and the Veteran's arch was present without weight bearing.  The reported medical findings clearly show that the Veteran's left flatfoot does not more nearly approximate severe symptomatology.  While pain was noted in multiple reports, the October 2009 VA feet examination report also stated that there was no pain or spasm with manipulation.  The Veteran is competent to report on her symptoms of pain, and she is credible in reporting pain.  Pain is contemplated in the currently assigned rating.  The objective medical evidence of record is competent to assess the actual severity of functional impairment associated with the Veteran's right flatfoot, and credible as the examinations are adequate.  This competent and credible expert medical evidence outweighs the competent and credible lay evidence.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left foot under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011)

The Board has also considered rating the Veteran's left foot disability under all other diagnostic codes pertaining to the foot.  The highest available rating is 10 percent under Diagnostic Codes 5277, 5279, 5280, 5281, and 5282.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5281, 5282 (2011).  Accordingly, the Board finds that ratings in excess of 10 percent are not warranted under those diagnostic codes.  In addition, the medical evidence does not show that the Veteran's left foot disability causes claw foot or malunion or nonunion of the tarsal or metatarsal bones, or any disability more nearly approximating those disabilities.  Therefore, the Board finds that ratings in excess of 10 percent are not warranted under the corresponding diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283 (2011).

With respect to Diagnostic Code 5284, the medical evidence of record shows that the manifestations of the Veteran's left foot disability are not sufficiently symptomatic to warrant a characterization of moderately severe or severe.  While the evidence shows that the Veteran's left foot disability causes pain, swelling, and weakness, the November 2007 VA feet examination report stated that the symptoms had no effect, a mild effect, or a moderate effect on all activities of daily living except sports.  The January 2008 private medical report stated that the Veteran did not have any feet symptoms which were limiting activities of daily living.  In addition, the October 2009 VA feet examination report stated that the symptoms had no effect, a mild effect, or a moderate effect on all activities of daily living except shopping or sports.  The Board finds that such a level of impairment is not equivalent to symptoms which are moderately severe or severe in nature.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left foot under Diagnostic Code 5284.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2011).

The Board finds that the preponderance of the evidence is against assigning a rating greater than 10 percent for the Veteran's left foot disability.  Therefore, the claim for an increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Foot Disability Considerations

The Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, tenderness, and weakness in determining that the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings for her left and right foot disabilities for all periods on appeal.  While the Veteran has complaints of pain on manipulation and use, the objective findings consistently show that the Veteran did not experience additional functional disability following repetitive use.  In addition, the Board notes that pain on manipulation and use is explicitly mentioned in the criteria for rating flat feet and has thus been specifically considered as part of the currently assigned ratings.

These issues have also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right and left foot symptoms, the evidence shows no distinct periods of time during which her symptoms have varied to such an extent that ratings in excess of those currently assigned would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities ratings for left and right foot disorders inadequate.  The Veteran's left and right foot disorders were rated under all applicable provisions listed in 38 C.F.R. § 4.71a (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left and right foot disorders are manifested by numerous symptoms.  When comparing her disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned for her left and right foot disorders.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of foot disorders, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned ratings for the Veteran's left and right foot disorders reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2011).

The Board finds that the preponderance of the evidence is against the claims for increased ratings for the Veteran's left and right foot disabilities for all periods on appeal.  Therefore, the claims are denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Back

Service connection for thoracolumbosacral strain was granted by a March 2005 rating decision and a 10 percent rating was assigned, effective December 21, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Subsequently, an April 2008 rating decision assigned a 20 percent rating, effective November 29, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In a December 2004 VA general medical examination report, the Veteran complained of pain and spasms in the mid and lower back.  She reported that the pain occurred approximately three times per week and resulted in decreased motion.  The Veteran denied fatigue, impaired endurance, and weakened movement.  The Veteran reported experiencing an incapacitating episode of back pain which required bed rest for one day in the previous 12 months.  On physical examination, there were no spasms or tenderness of the lumbosacral spine.  She had range of motion to 119 degrees of flexion, 40 degrees of extension, 35 degrees of left lateral flexion, 35 degrees of right lateral flexion, 45 degrees of left rotation, and 45 degrees of right rotation.  There was no pain associated with any range of motion, and there was no pain, fatigue, impaired endurance, or weakened movement noted following repetitive testing.  Straight leg raise was negative, bilaterally.  On x-ray examination, no spine abnormalities were noted.  The diagnosis was thoracolumbosacral spine strain with limited motion and normal x-ray.  The examiner stated that repetitive use may result in an additional loss of 15 degrees of flexion due to pain, but no fatigue, impaired endurance, or weakened movement.

In an April 2005 VA outpatient medical report, the Veteran complained of chronic back pain.  The diagnosis was chronic low back pain.

In an August 2005 VA outpatient medical report, the Veteran complained of pain in her low back.

In a December 2005 VA outpatient medical report, the Veteran complained of pain in her middle-low back.  The assessment was low back pain.

In a January 2006 VA outpatient medical report, the Veteran complained of pain between her scapulas, without any low back pain.  On x-ray examination, the Veteran's thorax was normal.  On physical examination, no scoliosis was detected, though there was tightness in the rhomboids and the thoracic paraspinals, greater on the left than the right.  The assessment was thoracic myofascial pain.

In a February 2006 VA outpatient medical report, the Veteran complained of pain in the middle of her back.  On examination, the Veteran was walking with her back stiffly.  The assessment was mid-thoracic myofascial pain syndrome.

In a March 2006 VA outpatient medical report, the Veteran complained of left sided low back pain for the previous five days.  On examination, there was pain in the left lateral dorsi muscle and the left lower intercostal muscles.  The assessment was left acute lateral dorsi strain.

In a June 2006 VA outpatient medical report, the Veteran complained of tightness in her trapezius and lower back muscles.  On examination, the Veteran's trapezius and latissimus dorsi muscles were tight, bilaterally.  The assessment was muscular tightness in the trapezius, latissimus dorsi, and paraspinal muscles, bilaterally.

In a July 2006 VA general medical examination report, the Veteran complained of upper and lower back pain with flare-ups once every two weeks.  She reported limitation of motion following repetitive use, mainly due to pain, but denied fatigue, impaired endurance, and weakened movement.  On physical examination, the Veteran's gait was symmetrical and reciprocal, without an assistive device.  There was some tightness of the Veteran's upper back, but no tightness in the lower back.  She had range of motion to 70 degrees of flexion, with pain at the end of the range of motion; 20 degrees of extension, with pain; 20 degrees of left lateral flexion, with pain; 20 degrees of right lateral flexion, with pain; 30 degrees of left rotation, without pain; and 30 degrees of right rotation, without pain.  Straight leg raise was negative, bilaterally.  The diagnosis was thoracolumbosacral spine strain with limited motion and normal x-ray.  The examiner stated that, except as noted, there was no change in the range of motion during repetitive testing, and the Veteran did not have additional loss of range of motion due to pain, weakness, impaired endurance, instability, or acute flares.

In a November 2007 VA spine examination report, the Veteran complained of low back pain, with loss of flexion during flare-ups.  She denied a history or urinary and bowel dysfunction, but reported experiencing numbness and paresthesias.  The Veteran denied leg or foot weakness, fall, unsteadiness, visual dysfunction, and dizziness.  She reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was constant and moderate in severity.  She reported that she experienced moderate flare-ups weekly.  The flare-ups lasted for one to two days, and resulted in loss of 10 to 50 degrees of flexion.  The report stated that the Veteran did not experience any incapacitating episodes during the previous 12 months.  The Veteran reported that she was unable to walk more than a few yards.  On physical examination, there was spasm, atrophy, guarding, pain with motion, tenderness, and weakness on the left, but not on the right.  The spasm, tenderness, and guarding were not severe enough to cause abnormal gait or abnormal spinal contour.  The Veteran's posture was normal and she did not have any abnormal spinal curvatures, but her gait was antalgic.  The Veteran had range of motion to 60 degrees of flexion, with pain at 30 degrees; 10 degrees of extension, with pain throughout; 20 degrees of left lateral flexion, with pain throughout; 20 degrees of right lateral flexion, with pain throughout; 20 degrees of left rotation, with pain at 10 degrees; and 20 degrees of right rotation, with pain at 10 degrees.  There was pain, but no additional loss of motion, on repetitive use.  On x-ray examination, the Veteran's lumbar and thoracic spine were unremarkable.  The diagnosis was chronic thoracolumbar spine strain.  The disability was reported to have a moderate effect on all of the Veteran's usual daily activities.

In a January 2008 private medical report, the Veteran denied experiencing back pain, swelling, or stiffness.

In a March 2009 private medical report, the Veteran denied experiencing back pain, swelling, or stiffness, though she reported a history of chronic low back pain.

In a September 2009 private medical report, the Veteran complained of lumbar spine spasms and pain.  On physical examination, the Veteran's lumbar spine was tender to palpation through the bilateral paraspinous muscles.  The Veteran had a full active range of motion with minimal pain.  On x-ray examination, there was increased spinal stenosis at L5-S1 with disc height narrowing and increased kyphosis through the sacrum.  The assessment was L5-S1 disc height narrowing with degenerative changes, spinal stenosis and minimal facet degenerative joint disease, and pain.

A September 2009 private magnetic resonance imaging report gave an impression of degenerative facet changes diffusely with bilateral foraminal narrowing at L5-S1 partially impinging the exiting L5 nerve roots, and an annular tear at L5-S1. 

In an October 2009 VA spine examination report, the Veteran complained of low back pain.  She denied a history or urinary and bowel dysfunction, but reported experiencing numbness and paresthesias.  The Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was constant and moderate in severity.  She denied experiencing flare-ups, but reported that she was unable to walk more than a few yards.  The report stated that the Veteran did not experience any incapacitating episodes of spine disease.  On physical examination, the Veteran's posture was normal, but her gait was antalgic.  She had lumbar lordosis, but no other abnormal spinal contours.  There was no ankylosis of the spine.  There was spasm, atrophy, guarding, pain with motion, tenderness, and weakness on the left, but not on the right.  The spasm, tenderness, and guarding were not severe enough to cause abnormal gait or abnormal spinal contour.  The Veteran had range of motion to 40 degrees of flexion, 10 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left rotation, and 20 degrees of right rotation.  There was pain on motion, and pain following repetitive motion, but there were no additional limitations following repetitive motion.  The diagnosis was chronic lumbar spine strain.  The disability was reported to have a moderate effect on all of the Veteran's usual daily activities, except for feeding, which was not affected, and sports, which were severely affected.



Back Prior to November 29, 2007

The Veteran's service-connected back disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 provides that lumbosacral strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula states that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2011).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2011).

The medical evidence of record shows that, prior to November 29, 2007, the Veteran's back disability was manifested by pain, muscle spasm, limitation of motion to, at most, 70 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 30 degrees of left rotation, and 30 degrees of right rotation.  There is no medical evidence of record that, prior to November 29, 2007, the Veteran's thoracolumbar spine was limited to 60 degrees or less of flexion or 120 degrees or less of combined range of motion.  In addition, while the evidence of record shows that the Veteran experienced muscle spasms during that time period, there is no evidence that states that the spasms were severe enough to result in an abnormal gait or spinal contour.

The Veteran reported back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that the pain caused by the Veteran's back disability resulted in additional limitation in range of motion sufficient to reduce forward flexion to 60 degrees or less or the combined range of motion to 120 degrees or less, prior to November 29, 2007.  Pain was taken into account by both the December 2004 and July 2006 VA general medical examination reports.  The former specifically stated that pain resulted in an additional loss of 15 degrees of flexion, while the latter stated that the Veteran did not have additional loss of range of motion due to pain, weakness, impaired endurance, instability, or acute flares.  Accordingly, while the medical evidence of record shows that the Veteran experienced back pain prior to November 29, 2007, this pain has not been shown to cause additional functional loss sufficient to effectively limit the Veteran's forward flexion to 60 degrees or less or her combined range of motion to 120 degrees or less.  Accordingly, the Board finds that the preponderance of the evidence of record does not show that the Veteran experienced pain which caused additional functional loss beyond that contemplated by the rating assigned prior to November 29, 2007.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability prior to November 29, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

Back Disability as of November 29, 2007

The medical evidence of record shows that, on and after November 29, 2007, the Veteran's back disability was manifested by pain, muscle spasm, atrophy, guarding, weakness, and pain-free range of motion to 30 degrees of flexion.  The November 2007 VA spine examination report specifically noted that, while the Veteran had 60 degrees of motion on flexion, only the first 30 degrees were pain-free.  Accordingly, the November 2007 VA spine examination report demonstrates that the Veteran experienced pain which caused additional functional loss beyond that contemplated by a 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that there is no medical evidence of record which states that the Veteran has had low back limitation of motion to 30 degrees of flexion or less since November 2007.  However, the October 2009 VA spine examination report stated that the Veteran had low back range of motion to 40 degrees of flexion.  Pain on motion was noted, but the degree at which the pain began was not recorded.

As the Veteran was previously found to have had a pain-free range of motion limited to 30 degrees or less, resolving reasonable doubt in favor of the Veteran, the Board finds that the range of motion listed in the October 2009 VA spine examination report is consistent with pain-free range of motion analogous to that contemplated by a 40 percent rating.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board finds that a rating in excess of 40 percent is not warrant at any point during the period on appeal, as the medical evidence of record shows that the Veteran's lumbosacral spine has never been ankylosed, either favorably or unfavorably.  38 C.F.R. § 4.71a (2011).

Other Back Disability Considerations

The medical evidence of record demonstrates that the Veteran may have degenerative disc disease of the lumbar spine.  Accordingly, the Board has considered evaluating the Veteran's back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  38 C.F.R. § 4.71a (2011).  Under the Formula for Rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2011).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2011).  The evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician for at least one week in any 12 month period.  Therefore, the Board finds that a rating in excess of those assigned herein is not warranted under the Formula for Rating IVDS.  38 C.F.R. § 4.71a, Formula for Rating IVDS (2011).

With regard to the neurologic manifestations of the Veteran's back disability, the medical evidence of record shows that the Veteran has repeatedly complained of bilateral leg radiculopathy secondary to her service-connected back disability.  However, service connection for right and left leg radiculopathy was specifically granted by a June 2011 rating decision.  There is currently no appeal before the Board with respect to the ratings assigned.  Therefore, the Board does not have jurisdiction to consider the issue of entitlement to increased ratings for radiculopathy associated with a back disability.  38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2011).  Furthermore, there is no evidence of record that the Veteran has ever experienced bowel or bladder impairment secondary to her service-connected back disability.  Therefore, the Board finds that a separate rating for bowel or bladder impairment is not warranted.  38 C.F.R. § 4.71a, General Rating Formula (2011).

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's lumbosacral spine symptoms, the evidence shows no distinct periods of time during which her symptoms have varied to such an extent that different ratings than those assigned herein are needed to adequately compensate the disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities ratings for a back disorder inadequate.  The Veteran's back disorder was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  Prior to November 29, 2007, the Veteran's back disability was manifested by pain, muscle spasm, limitation of motion to, at most, 70 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 30 degrees of left rotation, and 30 degrees of right rotation.  On and after November 29, 2007, the Veteran's back disability was manifested by pain, muscle spasm, atrophy, guarding, weakness, and pain-free range of motion to 30 degrees of flexion.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for her back disorder.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of spine disorders, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the ratings assigned herein for the Veteran's back disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular ratings assigned herein are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's back disability does not meet the criteria for ratings in excess of those assigned herein.  Therefore, the claim for increased ratings beyond those assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

An initial rating in excess of 0 percent for hair loss is denied.

An initial rating in excess of 0 percent for status post repair hammertoes, right foot, to include pes planus, prior to November 29, 2007, is denied.

A rating in excess of 10 percent for status post repair hammertoes, right foot, to include pes planus, for the period on and after November 29, 2007, is denied.

An initial rating in excess of 10 percent for bunionectomy with hammer toes, status post surgical repair with scars, left foot, to include pes planus, is denied.

An initial rating in excess of 10 percent for thoracolumbosacral strain, prior to November 29, 2007, is denied.

A rating of 40 percent, but not higher, for thoracolumbosacral strain, as of November 29, 2007, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


